Exhibit 16.1 SADLER, GIBB & ASSOCIATES, L.L.C. Registered with the Public Company Accounting Oversight Board June 22, 2010 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: Gazoo Energy Group, Inc. Commission File Number 000-49995 Dear Sirs: We are not in agreement with the statements being made by Gazoo Energy Group, Inc. in its Form 10-Q dated June 22, 2010 as they were not reviewed by the firm prior to issuance. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, SADLER, GIBB & ASSOCIATES
